Citation Nr: 0602277	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  05-27 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tucson, 
Arizona



THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1942 to September 1945.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2002 decision of the Tucson, Arizona Department of Veteran's 
Affairs (VA) Medical Center, the agency of original 
jurisdiction (AOJ). 

The appeal is being REMANDED to the AOJ via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

In a January 2006 motion seeking remand, the veteran's 
representative contends that the March 2005 statement of the 
case (SOC) was inadequate in that it failed to provide a 
summary of the laws and regulations applicable to the 
veteran's claim and a discussion of how such laws and 
regulations affect the veteran's claim.  The Board agrees.  

Under 38 C.F.R. § 19.29, an SOC must be complete enough to 
allow the appellant (and/or his representative) to present 
written and/or oral argument before the Board, and must 
contain, among other things, a summary of the applicable laws 
and regulations, with appropriate citations, and a discussion 
of how such laws and regulations affect the agency of 
original jurisdiction's determination.  Here, the SOC does 
not meet these standards, as it does not summarize the 
applicable laws and regulations, with appropriate citations, 
and does not provide a complete discussion of how these 
regulatory provisions affected the determination of the 
veteran's claim.  These are due process requirements that 
must be met.

Accordingly, the case is remanded to the AOJ for the 
following: 

The AOJ should issue a supplemental SOC 
(SSOC) that is fully compliant with the 
provisions of 38 C.F.R. § 19.29.  In 
particular, the SSOC should a) inform the 
veteran of what must be shown to 
establish entitlement to the benefit 
sought; b) provide a summary of all 
applicable laws and regulations and c) 
explain what the record does show, and 
why application of the law and 
regulations has led to the determination 
being appealed.  Additionally, the SSOC 
should advise the veteran to submit any 
evidence in his possession that pertains 
to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  The veteran and his 
representative should then be afforded 
the opportunity to respond, after which 
the case should be returned to the Board, 
if in order, for further appellate 
review.    

The purpose of this remand is to satisfy due process 
requirements.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky V. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


